SANBORN, Circuit Judge
(dissenting). The fact that the accident happened and that after it happened there was evidence that the brake was disconnected or broken, or unserviceable, constitute no substantial evidence of the negligence of the Elevator Company because the doctrine res ipsa loquitur is inapplicable, as the majority say, to cases between employer and employe (Chicago & N. W. Ry. Co. v. O’Brien, 132 Fed. 593, 67 C. C. A. 421), and because the brake may have been broken or disconnected by the collision, or have become unserviceable after the empty car started down the incline, as the evidence seems to me to prove that it did.
In order to recover, the plaintiff was required by the law to prove that the brake was defective before he released it and started down the incline, that the Elevator Company then had notice or knowledge of that fact, or that, if it had faithfully discharged its duty to exercise reasonable care, it would have had such notice or knowledge at that time. Wood’s Law of Master and Servant, § 414. The uncon-tradicted evidence established these facts: Just before the car was placed at the summit of the incline, the Railway Company thoroughly inspected it and found that the brake was in good order. The car was loaded, it was lowered down the incline to the leg of the elevator, and it was there stopped, loaded as it was, by this brake and held by it until the car was unloaded. The plaintiff testified seven times that after he went onto the empty car to lower it farther down the incline he released this brake. When a set brake in good order is released, it runs off, the brake-staff turns rapidly, while the chain that is wound, around it releases itself. If the rod had been broken or disconnected from the brake shoes before the plaintiff released it, it would not have stopped or held the loaded car, and it would not have run off when released, but would have vacillated idly in its place, and the plaintiff could not have failed to perceive its defect the moment he seized it to release it. He testified that he released the set brake and that it acted as usual. There was, therefore, not only no prqof that the brake was defective before he released it, but indisputable proof that it was not, and hence there was no evidence of negligence of the Elevator Company in failing to discover this defect which the evidence failed to show existed before the plaintiff’s injury. Even -if the question had been doubtful, whether the defect arose before or after the empty car started down the incline, as it seems to me it was not, the plaintiff could not have lawfully recovered, because the burden was on him to prove that it arose before and that it was known, or that it ought to have been known, to the Elevator Com'pany-before it sent him upon the car, and a verdict on a conjecture without substantial evidence to support it is erroneous. The acci*753dent may have been caused by the slipping of a pin which disconnected the brake rod from the brake shoes, or by a break in the connection of the brake staff with the brake shoes after the car started. It may have resulted from the failure of the plaintiif to prevent the car from gathering too much momentum before he applied the brake upon the descent, and the defect in the brake, if it ever existed, may have arisen when the car collided with that below. “It is not sufficient for the employe to show that the employer may have been guilty of negligence. The evidence must point to the fact that he was. And where the testimony leaves the matter uncertain, and shows that any one of half a dozen things may have brought about the injury, for some of which the employer is responsible and for some of which he is not, it is not for the jury to guess between these half a dozen causes and find that the negligence of the employer was the real cause, when there is no satisfactory foundation in the testimony for that conclusion.” Patton v. Texas & Pacific R. Co., 179 U. S. 658, 663, 664, 21 Sup. Ct. 275, 277 (45 L. Ed. 361); Northern Pacific R. Co. v. Dixon, 139 Fed. 737, 740, 71 C. C. A. 555, 558; Illinois Central R. Co. v. Coughlin, 132 Fed. 801, 803, 65 C. C. A. 101, 103. There seems to me to be no substantial evidence in this record that the defect in the brake existed, and heiice none that the Elevator Company had notice or knowledge, or could have had notice or knowledge of it before the plaintiif was sent upon the car to release the brake and lower it down the incline and for this reason 1 am unable to assent to the affirmance of the judgment below.